Citation Nr: 0126573	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently rated 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  He was a prisoner of war (POW) of the German 
Government from August 1944 to May 1945.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 rating action which denied an increase in a 30 
percent evaluation for bipolar disorder.  

The veteran has been adjudicated as incompetent for VA 
purposes due principally to nonservice-connected vascular 
dementia.  The appellant is his spouse, serving as spouse-
payee.  She appears to have signed the substantive appeal, 
and is otherwise informed of the ongoing appeal.  As such, 
the Board may proceed.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's occupational and social impairment is 
primarily due to nonservice-connected vascular dementia and 
not due to a service-connected bipolar disorder.  

3.  The veteran's service-connected bipolar disorder is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C. § 5100 et. seq. West Supp. 
2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9432 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  As such, the Board will proceed to 
the merits of the case.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  No change in the outcome would be 
possible with additional development, notice, or examination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Under the psychiatric regulations currently in effect, a 10 
percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for mood disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, short- and 
long-term memory loss, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted with 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
and difficulty in adapting to stressful circumstances.  
Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, and disorientation to 
time or place.  38 C.F.R. § 4.130 Diagnostic Code 9432.  

An April 1998 VA outpatient medical record notes that the 
veteran was seen for follow up of bipolar disorder, transient 
ischemic attacks, stroke and cognitive impairment.  It was 
noted that the veteran demonstrated a marked deterioration in 
his cognitive status.  Major possibilities noted at that time 
were vascular dementia given his strong risk factors for 
vascular disease and prior strokes; development of co-morbid 
Alzheimer's disease, and a contribution of chronic delirium 
related to some as yet unidentified toxic metabolic or 
medical problem.  Another concern was possible progressive 
dementia syndrome with Parkinsonism.  

A June 1999 VA outpatient treatment record reflects that the 
veteran was diagnosed with bipolar disorder, mixed.  On 
mental status examination, his affect was appropriate and 
thought processes were organized.  No hallucinations, 
paranoid thoughts, or delusions were noted.  His insight, 
judgment, and short and long term memory were poor.  

In a September 1999 private medical statement from J. A. 
Vetrano, M.D., an internal medicine specialist, it was noted 
the veteran had been under his care with a variety of 
illnesses including coronary artery disease with chronic 
stable angina, hypertension, status post cerebrovascular 
accident and status post right carotid endarterectomy, 
insulin depended diabetes mellitus, chronic obstructive 
pulmonary disease, moderate aortic stenosis with left 
ventricular hypertrophy, peripheral vascular disease, peptic 
ulcer disease and progressive vascular dementia.  The doctor 
remarked that due to his multiple chronic illnesses his 
clinical course was expected to progressively deteriorate 
over time.  

In a February 2000 aid and attendance examination report 
completed by Dr. Vetrano, it was noted the veteran was unable 
to feed himself, dress himself, shave or use the bathroom 
without assistance.  The doctor indicated that the veteran 
rarely left the house, read without retention and was unable 
to ambulate by himself.  Short-term memory loss was also 
noted.  Dr. Vetrano related that the veteran had suffered 
progressive deterioration over the last three years.  The 
diagnoses included vascular dementia and multiple physical 
conditions.  Noted last on the list of diagnoses was bipolar 
disorder.  

In the most recent VA mental disorders examination report 
dated in March 2000, the examiner indicated that review of 
the veteran's medical records was significant for a long 
history of bipolar disorder as well as notations addressing 
both alcohol dependence and dementia.  It was noted that 
bipolar disorder had been problematic since the veteran's 
return from World War II where he was a POW for approximately 
10 months.  His last psychiatric hospitalization was noted to 
be in 1971 or 1972.  The veteran's wife reported that his 
dementia has become more pronounced over the years.  She 
indicated that her husband was frequently argumentative, was 
paranoid, and was compulsive in terms of his behavior.  She 
related that the veteran's sleep pattern was generally good 
but his appetite was variable.  She said that she was 
responsible for all of daily care including ensuring that he 
was properly clothed and brushed his teeth.  She assisted him 
with bathing, toileting, and was responsible for all 
household activities.  The examiner indicated that the 
veteran was alert for the examination but was disoriented as 
to time, place and situation.  It was noted that he presented 
with such a degree of confusion that he was able to interact 
very little with the examiner in the way of providing 
background information or current symptoms.  The veteran did 
not demonstrate any obvious signs of delusions or 
hallucinations.  His overall affective presentation was 
euthymic and he did not present any evidence of depression or 
anxiety.  The results of neurobehavioral testing were 
consistent with a dementing-type process.  The diagnoses were 
bipolar disorder, not otherwise specified, per history with a 
currently superimposed and progressive vascular dementia, 
uncomplicated.  The examiner noted that the veteran's current 
behavioral difficulties and cognitive limitations were 
primarily due to the progressive nature of dementia though 
bipolar disorder likely contributed to some of the 
difficulties which were noted.  The examiner indicated that 
it was not possible to say with any degree of certainty how 
much of his problems were more of the dementia or the bipolar 
disorder; however, it was opined that most of his 
difficulties were related to dementia.  

In a September 2000 medical statement, Dr. Vetrano related 
that he had cared for the veteran since January 1997 for a 
variety of physical conditions including atherosclerotic 
cardiovascular disease, hypertension, and history of prior 
cerebrovascular accident and transient ischemic attacks.  He 
noted that he was informed of the diagnosis of bipolar 
disorder from the veteran's wife.  The doctor indicated that 
although he was not a psychiatrist, he did not feel that the 
veteran's diagnosis of vascular dementia explained his years 
of disability.  He noted that the veteran had not had any 
recent myocardial infarctions, cerebral vascular accidents or 
transient ischemic attacks.  Dr. Vetrano felt that his 
disability required consideration of his long-standing 
history of bipolar disorder.  

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent for the 
veteran's service-connected bipolar disorder is not in order.  
Importantly, although the veteran's current mental status is 
clearly poor, his occupational and social impairment appears 
to be related to his nonservice-connected vascular dementia, 
rather than his service-connected bipolar disorder.  This 
finding is supported by the 2000 VA examination, which 
reflects a diagnosis of bipolar disorder, with currently 
superimposed and progressive vascular dementia.  The examiner 
reported, on the basis of neurobehavioral testing and 
examination, that most of the veteran's current difficulties 
were related to dementia.  

The Board notes Dr. Vetrano's September 2000 statement in 
which he states that the veteran's diagnosis of vascular 
dementia could not explain his years of disability and 
suggested that bipolar disorder should be strongly 
considered.  It is interesting to note that in the doctor's 
September 1999 statement describing the veteran's multiple 
disabilities, there is no mention of bipolar disorder, though 
progressive vascular dementia is noted.  In addition, in the 
February 2000 aid and attendance examination report, Dr. 
Vetrano noted vascular dementia first in his list of 
diagnoses, followed by many other physical ailments.  Bipolar 
disorder was listed last.  Moreover, it does not appear that 
Dr. Vetrano, who admits that he does not specialize in 
psychiatry, actually treated the veteran for bipolar disorder 
but arrived at such a diagnosis based on a reported history.  
The Board accords more probative weight to the 2000 VA 
examiner's opinion because the reviewing physician considered 
the entire medical file when rendering the opinion and used 
objective neurobehavioral testing and detailed medical logic 
to form the basis for his opinion.  Thus, while sympathetic 
to the veteran's current condition, the Board finds that his 
occupational and social impairment is not shown to be related 
to his service-connected bipolar disorder.  Accordingly, the 
clinical evidence of record does not support an evaluation in 
excess of 30 percent for bipolar disorder.  

The Board has considered the veteran's statements that his 
bipolar disorder is worse than currently evaluated.  Although 
such statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

